DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 2, 6-12, and 14-22 are pending in the application, claims 1, 2, and 6-10 are withdrawn from consideration.  Claims 3-5, and 13 have been cancelled.  Claims 20-22 have been added
Amendments to the claims 11 and 14, filed on 16 April 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 16 April 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.

Applicants argue that the motivation to combine the prior art of Clear and Martial does not explain how Martial modifies Clear as to disclose the claimed invention.  The examiner respectfully disagrees.  The motivation to combine Clear and Martial provides a rational for one skilled in the art to have a basis for combining the prior art together as to result in the claimed invention.  In the instant case, it would have been obvious to one marker-- as claimed.  One of ordinary skill in the art would have been motivated to have incorporated the release liner and the cut lines of Martial with the marker of Clear, from the stand-point of providing a guide to cut the pipe marker tape ("the marker") into individual wrap-around pipe makers for fitting various pipe diameters and enabling versatile installation in multiple non-adhesive and adhesive modes by selective removal or conservation of part or all of their release liner ([0025] of Martial).

Applicants go on to argue that because the marker disclosed by Clear are planar (reciting that they are "clear planar labels" or are "clear sheet labels"), they cannot be used as pipe markers, which are non-planar.  The examiner respectfully disagrees.  In the instant case, Clear does not disclose that the marker ("clear gloss labels") are planar.  As such, Clear does not preclude the marker from use as a pipe marker.  (Furthermore, it is well-known that when fed into most inkjet printers, some amount of bending of the sheet takes place.)
It is also argued by the applicants that Martial teaches away from those of Clear (i.e. a "crystal clear label [...].  A totally clear glossy label with no frost"); wherein by incorporating the opaque label and cut lines of Martial would contradict the "perfect transparency" of the marker disclosed by Clear.  The examiner respectfully disagrees.  In the instant case, the cut lines and the release liner, not the entire opaque film, of Martial are incorporated into the marker disclosed by Clear.  Furthermore, in that the cut 
Applicants further argue that because the cut lines of Martial are used to separate repeating printed sections from one another, they would require the film to be opaque and not transparent as disclosed by Clear.  The examiner respectfully disagrees.  In that Martial further discloses that the cut lines can be spaced a set distance in a pattern across the width of the sheet (figures 1, 2, and [0054] of Martial), a person skilled in the art would not require that the sheet be opaque.
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made over Clear in view of Martial are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 11, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature No. 1 ("Clear Gloss Labels") (referred to herein as "Clear") in view of Martial et al. (US 2017/0154549 A1).
Regarding Claim 11:  Clear discloses a clear glossy sheet with no frost comprising a 2 mil polyester and a general purpose permanent adhesive, the surface of which is printable ([Pg. 1: paragraphs 1 to 3] of Clear).  (In this case, the polyester film is considered equivalent to the claimed "substrate".  In that the entire film is transparent a marker for wrapping around an elongate object in which the marker is self-laminating with a tail end with a transparent area that is wrappable over a printable area on a head end to laminate the printable area, the marker comprising: a substrate including the head end with the printable area and the tail end with the transparent area; and an adhesive covering one side of the substrate--.
Clear fails to disclose --at least one fold mark on the substrate indicative of a position at which the marker is to be folded upon itself to provide a pre-established length for an adhesive-free surface on the one side of the substrate having the adhesive; wherein the marker includes a plurality of fold marks at the head end indicative of a corresponding plurality of positions at which the marker is foldable upon itself at the head end to provide a corresponding one of a plurality of pre-established lengths for the adhesive-free surface at the head end and further wherein the plurality of fold marks are selected from the group consisting of visual indicia on the marker and perforations--.
Martial discloses a pipe marker tape with a release liner, the release liner having cut lines at specific intervals that provides a guide to cut the tape into individual wrap-around pipe markers and selective removal or conservation of the release liner (figures 1, 16, 17, and [0025] of Martial).  Martial goes on to disclose that the pipe marker tape comprises a release liner (ref. #30) having cut lines (ref. #20) along the width of the marker tape, an adhesive layer (ref. #31), a layer suitable for print (ref. #32), and optionally a transparent protective layer (ref. #34) (figures 1, 2, and [0054] of Martial).  ref. #20) are cut through the release liner defining stripes (ref. #40) of the release liner, and that one or more stripes can be removed (figures 5, 6, 10, 12, 14, [0025], [0027], [0065], [0069]-[0071] of Martial).  It is also disclosed by Martial that in one embodiment, that the marker tape includes cut lines (ref. #21) that separate each marker, and are perforated through all the tape layers to allow the manual separation of each individual marker without requiring cutting tools, said lines having a label printed on the release liner clearly indicating such lines for easy separation of the pipe marker from the tape (figure 16, [0030] and [0073] of Martial).  It is further disclosed by Martial that the release liner cut lines can be regularly spaced from each other along the length of the pipe marker tape (figures 16, 17, [0029], [0057], and [0073] of Martial).  (For clarity, some of the reference numbers have been changed to appropriately match those features of the figures.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the release liner and the cut lines of Martial with the marker of Clear in order to have --at least one fold mark on the substrate indicative of a position at which the marker is to be folded upon itself to provide a pre-established length for an adhesive-free surface on the one side of the substrate having the adhesive; wherein the marker includes a plurality of fold marks at the head end indicative of a corresponding plurality of positions at which the marker is foldable upon itself at the head end to provide a corresponding one of a plurality of pre-established lengths for the adhesive-free surface at the head end and further wherein the plurality of fold marks are perforations--.  One of ordinary skill in the art would have been motivated to have incorporated the release liner and the cut lines of Martial with the marker of [0025] of Martial).
Regarding Claim 12:  Clear in view of Martial discloses that the at least one fold mark is a perforation that assists in positioning a fold (figures 1, 16, 17, [0025], [0029]-[0030], and [0063] of Martial).
Regarding Claim 18:  Clear in view of Martial discloses that the transparent area of the tail end of the substrate is just a clear film layer ([Pg. 1: paragraphs 1 to 2] of Clear).
Regarding Claim 19:  Clear in view of Martial discloses that the plurality of fold marks at the head end are in the printable area ([Pg. 1: paragraphs 1 to 2] of Clear; figures 1, 16, 17, [0025], [0029]-[0030], and [0073] of Martial).
Regarding Claim 14:  Clear discloses a clear glossy sheet with no frost comprising a 2 mil polyester and a general purpose permanent adhesive, and that the surface of which is printable ([Pg. 1: paragraphs 1 to 3] of Clear).  (In this case, the polyester film is considered equivalent to the claimed "substrate".  In that the entire film is transparent and printable, it is considered to also have the claimed "head end with a printable area" and "tail end with a transparent area".)  Specifically, Clear provides for --a marker for wrapping around an elongate object in which the maker is self-laminating with a tail end with a transparent area that is wrappable over a printable area on a head end to laminate the printable area, the marker comprising: a substrate including the head end with the printable area and the tail end with the transparent area of just a clear film layer; and an adhesive covering one side of the substrate--.
Clear fails to disclose --a release liner with a score line bifurcating the release liner into a portion of the release liner proximate the head end and a portion of the release liner proximate the tail end--.
Martial discloses a pipe marker tape with a release liner, the release liner having cut lines at specific intervals that provides a guide to cut the tape into individual wrap-around pipe markers and selective removal or conservation of the release liner (figures 1, 16, 17, and [0025] of Martial).  Martial goes on to disclose that the pipe marker tape comprises a release liner (ref. #30) having cut lines (ref. #20) along the width of the marker tape, an adhesive layer (ref. #31), a layer suitable for print (ref. #32), and optionally a transparent protective layer (ref. #34) (figures 1, 2, and [0054] of Martial).  Martial also discloses that perforated lines (ref. #20) are cut through the release liner defining stripes (ref. #40) of the release liner, and that one or more stripes can be removed (figures 5, 6, 10, 12, 14, [0025], [0027], [0065], [0069]-[0071] of Martial).  It is also disclosed by Martial that in one embodiment, that the marker tape includes cut lines (ref. #21) that separate each marker, and are perforated through all the tape layers to allow the manual separation of each individual marker without requiring cutting tools, said lines having a label printed on the release liner clearly indicating such lines for easy separation of the pipe marker from the tape (figure 16, [0030] and [0073] of Martial).  It is further disclosed by Martial that the release liner cut lines can be regularly spaced from each other along the length of the pipe marker tape (figures 16, 17, [0029], [0057], and [0073] of Martial).  (For clarity, some of the reference numbers have been changed to appropriately match those features of the figures.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the release liner and the cut lines of Martial with the marker of Clear in order to have --a release liner with a score line bifurcating the release liner into a portion of the release liner proximate the head end and a portion of the release liner proximate the tail end--.  One of ordinary skill in the art would have been motivated to have incorporated the release liner and the cut lines of Martial with the marker of Clear, from the stand-point of providing a guide to cut the pipe marker tape into individual wrap-around pipe makers for fitting various pipe diameters and enabling versatile installation in multiple non-adhesive and adhesive modes by selective removal or conservation of part or all of their release liner ([0025] of Martial).
Regarding Claim 15:  Clear in view of Martial discloses that --the score line is positioned such that the portion of the release liner proximate the head end has a length from a leading edge of the head end to the score line--, but does not explicitly recite --the length being at least twice a desired length of an adhesive-free surface, such that once the portion of the release liner proximate the head end is removed the leading edge can be folded to align with the score line to fold the head end onto itself at the adhesive and provide the adhesive-free surface having the desired length--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the position of the score line from the leading edge of the head end to have a length that is at least twice the desired length of an adhesive-free surface, such that when said leading edge is folded to align with the score line it provides the adhesive-free surface of the desired length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP §2144.05(II)(B).
Regarding Claim 16:  Clear in view of Martial discloses that --the marker further comprising a perforation on the substrate at a position between the leading edge of the head end and the score line in which the perforation accommodates an execution of folding of the head end onto itself--, but does not explicitly recite --the position corresponding to one half of the length between the leading edge of the head end and the score line--.  However, it would have been obvious to have adjusted the position of the perforation to be halfway between the leading edge of the head end and the score line, since such a modification would have involved a mere change in the size of the spacing between the perforation and the score line.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 17:  Clear in view of Martial discloses that the score line is positioned such that the portion of the release liner proximate the head end has a length exceeding a desired length of an adhesive-free surface for direct reception around an elongate object without folding (figures 5, 6, 8, 10, 12, 14, 16, 17, [0025], [0027], [0057], [0065], [0069]-[0071] of Martial).
Regarding Claims 20, 21, and 22:  Clear in view of Martial disclose that claimed marker, which upon wrapping the marker around the elongate object, the adhesive-free surface at the head end encircles an outer periphery of the elongate object before the tail end with the transparent area is wrapped over the printable area to laminate the as disclosed above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781